            Case 5:17-cv-00220-LHK Document 1120 Filed 01/04/19 Page 1 of 10



 1 Amanda Tessar (admitted pro hac vice)
   ATessar@perkinscoie.com
 2 PERKINS COIE LLP
   1900 Sixteenth Street, Suite 1400
 3
   Denver, CO 80202-5255
 4 Telephone: 303.291.2300
   Facsimile: 303.291.2400
 5
   Sarah E. Stahnke, California Bar #264838
 6 SStahnke@perkinscoie.com

 7 PERKINS COIE LLP
   3150 Porter Drive
 8 Palo Alto, CA 94304-1212
   Telephone: 650.838.4489
 9 Facsimile: 650.838.4350

10 ATTORNEYS FOR NON-PARTY

11 BROADCOM CORPORATION

12                            UNITED STATES DISTRICT COURT

13                          NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN JOSE DIVISION
15

16

17 FEDERAL TRADE COMMISSION,                   Case No. 5:17-cv-00220-LHK-NMC

                       Plaintiff,              JURY TRIAL DEMANDED
18 v.
                                               NON-PARTY BROADCOM’S
19 QUALCOMM INCORPORATED, a                    ADMINISTRATIVE MOTION TO SEAL
20 Delaware corporation,                       (A) LIMITED PORTIONS OF THE SCOTT
                                               MCGREGOR DEPOSITION TESTIMONY
                         Defendant.            TO BE PLAYED AT TRIAL AND (B)
21                                             TRIAL EXHIBIT JX0095
22

23

24

25

26

27

28

     NON-PARTY BROADCOM’S MOTION TO SEAL                           5:17-CV-00220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1120 Filed 01/04/19 Page 2 of 10



 1          Pursuant to Civil Local Rule 7-11, Non-Party Broadcom Corporation (“Broadcom”)

 2 respectfully submits this Administrative Motion to Seal limited portions of Broadcom’s former

 3 CEO’s (Scott McGregor) deposition testimony and portions of a single exhibit, JX0095, that

 4 Plaintiff Federal Trade Commission (“FTC”) and/or Defendant Qualcomm Incorporated

 5 (“Qualcomm”) have indicated that they intend to introduce at trial. This motion is directed to

 6 only a small portion of the Broadcom material that the parties have indicated an intent to use at

 7 trial.

 8          Broadcom is a non-party to this case, but in response to broad subpoenas from the FTC

 9 and Qualcomm, Broadcom produced hundreds of thousands of pages of documents in this

10 matter. As explained below and in the attached declaration of Patrick Henderson, certain

11 materials that the parties seek to use and introduce at trial contain competitively-sensitive

12 business information. Broadcom risks harm to its business and customer relationships if this

13 information were to be made public. Accordingly, Broadcom respectfully requests that the Court

14 grant Broadcom’s motion to seal and order that the information in the chart below be sealed.

15          At the Court’s direction, on December 17, 2018, the FTC and Qualcomm provided

16 Broadcom lengthy lists of Broadcom documents and a large volume of deposition testimony that

17 they indicated they “may” introduce at trial. Despite requests from Broadcom, and despite the

18 fact that the volume of information initially designated was so large that it was not reasonable to

19 believe that it would all be used at trial, the parties would not initially narrow the list of

20 information identified. Therefore, on December 27, 2018, Broadcom provided the FTC and

21 Qualcomm with the list of the testimony and exhibits (created from the parties’ own lists of

22 materials that they were indicating that they might use at trial) that Broadcom intended to seek to

23 have sealed and requested that the FTC and Qualcomm provide their positions on whether they

24 would oppose a motion to seal this material. On January 2, 2019, Broadcom conferred with the

25 FTC and Qualcomm, but both stated that they were not prepared to provide a position. Later, the

26 FTC and Qualcomm finally provided a narrowed list of the testimony they actually intend to play

27 at trial (leaving Broadcom only one business day to get its declaration signed and this motion

28 filed) and narrowed the exhibits on their original list to just one document. Broadcom again

     NON-PARTY BROADCOM’S MOTION TO SEAL               -1-                         5:17-CV-00220-LHK-NMC
            Case 5:17-cv-00220-LHK Document 1120 Filed 01/04/19 Page 3 of 10



 1 requested the parties’ position on this motion, since it was then able to correspondingly narrow

 2 the scope of this motion to seal. The FTC, for its part, stated that it opposes this motion. And

 3 Qualcomm seemingly did not even look at the materials subject to this motion such that it could

 4 take a comprehensible position, stating only that “We do not oppose sealing with respect to

 5 agreements or their terms. But with respect to business documents and communications,

 6 evidence older than 36 months should presumptively not be sealed” and beyond that “Qualcomm

 7 does not take any position.” Qualcomm would not, however, explain how this position related to

 8 the information Broadcom seeks to seal here.

 9 I.       LEGAL STANDARD

10          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court

11   documents for the protection of “a trade secret or other confidential research, development, or

12   commercial information.” Fed. R. Civ. P. 26(c)(1)(G). In addition, the United States Supreme

13   Court has acknowledged that sealing may be justified to prevent judicial documents from being

14   used “as sources of business information that might harm a litigant’s competitive standing.”

15   Nixon v. Warner Comm’n, Inc., 435 U.S. 589, 598 (1978); In re Elec. Arts, Inc., 298 Fed.

16   Appx. 568, 569 (9th Cir. 2008) (unpublished) (quoting Nixon, 435 U.S. at 598).

17          Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a

18 party “establishes that the documents, or portions thereof, are privileged, protectable as a trade

19 secret or otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). A party seeking to

20 seal a document must submit “narrowly tailor[ed]” requests and overcome the “strong

21 presumption in favor of access” that applies to court documents other than those that are

22 traditionally kept secret. Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1099 (9th

23 Cir. 2016). For filings that are “more than tangentially related to the underlying cause of action,”

24 the declarations must set forth the “compelling reasons supported by specific factual findings”

25 which “outweigh the general history of access and the public policies favoring disclosure,”

26 Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (citation

27 omitted).

28          Counsel for the FTC has informed Broadcom that the Court has ordered that the

     NON-PARTY BROADCOM’S MOTION TO SEAL             -2-                         5:17-CV-00220-LHK-NMC
            Case 5:17-cv-00220-LHK Document 1120 Filed 01/04/19 Page 4 of 10



 1 “compelling reasons” standard applies to information sought to be sealed at trial. Further, counsel

 2 for the FTC also stated that, at a pretrial conference on December 13, 2018, “Judge Koh []

 3 acknowledged that some portion of the pre-recorded deposition testimony to be played at trial may

 4 require closed sessions” and that the Court also “indicate[d] a willingness to have the parties shield

 5 from public view particularly sensitive commercial information meeting a ‘compelling reason’

 6 sealing standard, by turning off public monitors and formulating examination questions so as to avoid

 7 public disclosure.” See Dckt. 1072 at 7, 10.

 8 II.      FACTUAL BACKGROUND

 9          Non-party Broadcom Corporation is an American semiconductor company that makes

10 products for the wireless and broadband communication industry. Henderson Decl., ¶4.

11 Broadcom competes directly with Qualcomm in many fields. Id. As relevant to this case,

12 Broadcom used to have a baseband processor business, but it exited that business in 2014. Id.

13 Although Broadcom is no longer in the baseband processor business, Broadcom has relationships

14 with many of its baseband processor customers for other product lines and continues to service

15 them today in other technology fields. Id. Broadcom’s customer relationships and dealings with

16 these customers are of the utmost importance to Broadcom. Id.

17          In connection with this case, both the FTC and Qualcomm served subpoenas on

18 Broadcom seeking a wide variety of information about Broadcom’s business in 2014, including

19 but not limited to the baseband processor business. Broadcom cooperated with the subpoenas

20 and ultimately produced hundreds of thousands of pages of documents to the FTC and

21 Qualcomm. These documents, as discussed in greater detail below, included highly-sensitive

22 materials, including Board of Directors minutes, Board of Directors presentations, financial

23 information, and customers communications. Broadcom also made its former CEO, Scott

24 McGregor, and its former Executive Vice President and General Manager, Robert Rango,

25 available for depositions. In their depositions, Mr. McGregor and Mr. Rango discussed many of

26 these highly-sensitive topics and materials.

27          Consistent with the mandate of the Court’s Pretrial Conference Order dated December

28 13, 2018 (Dckt. 1003), the information that Broadcom seeks to seal is:

     NON-PARTY BROADCOM’S MOTION TO SEAL               -3-                         5:17-CV-00220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1120 Filed 01/04/19 Page 5 of 10



 1    Item                Whose             Where Information                Standard          Hend-
                          Confidential      Appears                          For Sealing       erson
 2                        Information                                                          Decl.
 3    Deposition          Broadcom          17:4-18; 19:3-7; 26:19-27-5;     Compelling        ¶¶8-13
      Transcript of                         173:20-175:21; 184:9-24;         reasons
 4    Scott                                 237:18-239:25.
 5    McGregor
      JX0095              Broadcom          BCRM000251-258,                  Compelling        ¶¶6-7
 6                                          BCRM000260,                      reasons
                                            BCRM000277-292,
 7                                          BCRM000297-307
 8           For the Court’s convenience, the relevant deposition testimony is attached to Mr.
 9 Henderson’s declaration as Exhibit A, and JX0095 is attached to Mr. Henderson’s declaration as

10 Exhibit B.

11 III.      ARGUMENT
12           The FTC and Qualcomm have indicated they intend at trial on Monday, January 7th to
13 present and introduce the videotaped testimony of many portions of the deposition transcript of

14 Mr. McGregor (Broadcom’s former CEO), as well as an exhibit used at that deposition that is the

15 Broadcom Board of Directors minutes for a special Board session. Accordingly, Broadcom

16 respectfully moves the Court to keep sealed specific, limited portions of that deposition

17 testimony of Mr. McGregor and trial exhibit JX0095 (which was deposition exhibit QX1002).

18 With this motion, Broadcom provides a declaration from Patrick Henderson of Broadcom to

19 support its request to seal these limited portions.

20           As discussed in detail below and in Mr. Henderson’s declaration, the testimony and
21 portions of the Board exhibit that Broadcom seeks to seal contain Broadcom’s confidential and

22 sensitive business strategy and analyses, including financial and customer information, which are

23 not publicly known and are maintained in confidence by Broadcom. With respect to customer

24 information particularly, it is important to bear in mind that the customers involved are some of

25 Broadcom’s largest and most important customers, who Broadcom works with today for multiple

26 product lines. If the sensitive information that is subject to this motion were released to the

27 public, moreover, Broadcom’s competitors could gain insight into Broadcom’s internal business

28 operations and strategy and it could hinder Broadcom’s ability to compete in the marketplace.

     NON-PARTY BROADCOM’S MOTION TO SEAL             -4-                        5:17-CV-00220-LHK-NMC
            Case 5:17-cv-00220-LHK Document 1120 Filed 01/04/19 Page 6 of 10



 1 Because the Declaration of Mr. Henderson discusses the specifics of the information sought to be

 2 sealed, Broadcom requests that his declaration be sealed as well.

 3          A.      JX0095

 4          Broadcom respectfully requests that the Court seal the indicated portions of JX0095 (i.e.,

 5 deposition exhibit QX1002, see Table above for relevant portions) from public view at trial by

 6 not displaying those portions on the public terminals in the courtroom and by not making any

 7 copy of those portions or allowing any copy of those portions to be made in any way available to

 8 the public. JX0095 is a copy of minutes from a Broadcom Board of Directors special meeting.

 9 It reveals Broadcom information that is regularly considered confidential by this Court,

10 including: business strategy, customer design wins and customer-related strategy, strategic

11 options for various parts of Broadcom’s business, financial information including forecasts,

12 pricing, and revenue, potential M&A transactions, and discussion of strategic customer

13 relationships and goals for those relationships.1 This kind of information is kept confidential by

14 Broadcom and not publicly disclosed. Henderson Decl. ¶¶6-7. Broadcom’s competitors and

15 customers could use this information against Broadcom if it were publicly disclosed. For

16 example, if customers became aware of Broadcom’s strategy related to M&A targets, it could

17 attempt to interfere with those acquisitions. Id. Likewise, if Broadcom’s competitors know

18 Broadcom’s confidential financial information about profit margins, it could use that information

19 to its advantage to undercut Broadcom in meetings with Broadcom’s customers. Id. Similarly, if

20 Broadcom’s competitors knew Broadcom’s view of its most strategic customer and plans for

21 those relationships, it could interfere in Broadcom’s dealings with those customers and cause

22 Broadcom competitive harm. Henderson Decl. Id.

23          This Court regularly seals this kind of competitive business decision-making information.

24 See FTC v. DirecTV, Inc., 15-CV-01129-HSG, 2016 WL 7386133, at *1 (N.D. Cal. Dec. 21,

25 2016) (granting motion to seal document with containing a “discussion of internal processes,

26

27   1
         Broadcom redacted some portions of JX0095 before production due to privilege and
         relevance concerns. Many of the remaining portions are highly sensitive as well and should
28
         also be shielded from public eye.

     NON-PARTY BROADCOM’S MOTION TO SEAL            -5-                        5:17-CV-00220-LHK-NMC
            Case 5:17-cv-00220-LHK Document 1120 Filed 01/04/19 Page 7 of 10



 1 data tracking tools, web analytics strategy, internal research strategy, and internal operations and

 2 business structure”); FTC v. DirecTV, Inc., 15-CV-01129-HSG, 2016 WL 5339797, at *2 (N.D.

 3 Cal. Sept. 23, 2016) (granting motion to seal documents that “contain sensitive business

 4 information regarding ... Defendant’s development strategy and operations”); Ehret v. Uber

 5 Techs., Inc., 14-CV-00113-EMC, 2015 WL 12977024, at *3 (N.D. Cal. Dec. 2, 2015) (granting

 6 motion to seal exhibits that “concern internal discussions about Uber’s proprietary business

 7 strategy, including pricing and marketing decisions”). Likewise, financial information of the

 8 type disclosed here is also regularly sealed. See Lawson v. Grubhub, Inc., 15-CV-05128-JSC,

 9 2017 WL 2951608, at *9 (N.D. Cal. July 10, 2017) (“pricing, profit, and customer usage

10 information kept confidential by a company that could be used to the company’s competitive

11 disadvantage” may present compelling reasons to seal) (citation omitted); Johnstech Int’l Corp.

12 v. JF Microtechnology SDN BHD, 14-CV-02864-JD, 2016 WL 4091388, at *2 (N.D. Cal. Aug.

13 2, 2016) (granting motion to file under seal “detailed sales information for customers that could

14 be used to the company’s competitive disadvantage”).

15          B.      McGregor Testimony

16          Broadcom also seeks to seal the following portions of the McGregor Testimony,

17 discussed by page/line number below. Broadcom requests that these portions of the deposition

18 testimony be presented in closed sessions of the Court not open to the public. These excerpts are

19 only a fraction of what the FTC and Qualcomm intend to present in their entirety and are limited

20 to those that would cause Broadcom competitive harm.2

21                          17:4-18; 19:3-7; 26:19-27:5; and 237:18-239:25

22          Broadcom seeks to seal 17:4-18, 19:3-7, 26:19-27:5, and 237:18-239:25 of the McGregor

23 testimony. These portions of the deposition testimony discuss or, in most instances, directly

24 quote from the Board minutes in JX0095. As discussed above and in Mr. Henderson’s

25 declaration, the information in this exhibit, including the specific portions referenced during the

26

27   2
         Even if the Court denies Broadcom’s motion to seal with respect to these portions of the
         deposition testimony, Broadcom asks that it maintain the portions of JX0095 that are subject
28
         to this motion under seal and not display them on the Court monitors.

     NON-PARTY BROADCOM’S MOTION TO SEAL             -6-                        5:17-CV-00220-LHK-NMC
            Case 5:17-cv-00220-LHK Document 1120 Filed 01/04/19 Page 8 of 10



 1 deposition testimony (Broadcom’s internal analysis of reasons for exiting the baseband processor

 2 business), is highly confidential and could cause harm to Broadcom if publicly known.

 3 Henderson Decl. ¶¶8-10, 13. Such competitive business decision-making information should be

 4 sealed, as should the testimony relating to it. See FTC v. DirecTV, Inc., 2016 WL 7386133, at

 5 *1; FTC v. DirecTV, Inc., 2016 WL 5339797, at *2; Ehret, 2015 WL 12977024, at *3.

 6                                           173:20-175:21

 7          Broadcom seeks to seal line 20 of page 173 to line 21 of page 175 of the McGregor

 8 testimony. In this testimony, Mr. McGregor discusses Broadcom’s relationship with two

 9 specific customers, both who remain Broadcom customers today. Henderson Decl. ¶11. The

10 testimony describes Broadcom’s view of those customer relationships, their strategic value to

11 Broadcom, and how Broadcom leverages its relationships with these customers to support its

12 business. This information could be harmful to Broadcom if publicly disclosed. Id.

13          This Court regularly seals this kind of non-public customer information that could be

14 used to the disclosing party’s competitive disadvantage. See H.Q. Milton, Inc. v. Webster, 17-

15 CV-06598-PJH, 2017 WL 5625929, at *1 n.1 (N.D. Cal. Nov. 22, 2017) (granting motion to seal

16 “trade secret information, including customer names or pricing information”); Lawson, 2017 WL

17 2951608, at *9 (“customer usage information kept confidential by a company that could be used

18 to the company’s competitive disadvantage” may present compelling reasons to seal) (citing

19 Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214, 1226 (Fed. Cir. 2013)); FTC v. DirecTV, Inc.,

20 2016 WL 5339797, at *2 (granting motion to seal documents that “contain sensitive business

21 information regarding customer feedback”); Johnstech Int’l Corp., 2016 WL 4091388, at *2

22 (granting motion to seal “product-specific customer data,” information that “identifies customers

23 targeted by [Plaintiff]”); Dynetix Design Sols. Inc. v. Synopsys Inc., C 11-CV-05973 PSG, 2013

24 WL 1366046, at *1 (N.D. Cal. Apr. 3, 2013) (granting motion to seal “documents [that] contain

25 customer information and are kept highly confidential”).

26                                              184:9-24

27          Finally, Broadcom seeks to seal lines 9 through 24 of page 184 of the McGregor

28 testimony. These lines discuss Broadcom’s costs in the baseband processor business, how it

     NON-PARTY BROADCOM’S MOTION TO SEAL            -7-                       5:17-CV-00220-LHK-NMC
            Case 5:17-cv-00220-LHK Document 1120 Filed 01/04/19 Page 9 of 10



 1 went about developing chips for this business, and how Broadcom viewed a particular customer

 2 relationship. This information could be harmful to Broadcom if publicly disclosed. Henderson

 3 Decl. ¶12.

 4 IV.     CONCLUSION

 5         For these reasons, Broadcom respectfully requests that the Court seal the information

 6 described in the chart above.

 7 Dated: January 4, 2019

 8                                              Respectfully submitted,

 9                                               /s/ Amanda Tessar___________________
                                                 Amanda Tessar (admitted pro hac vice)
10                                               ATessar@perkinscoie.com
                                                 PERKINS COIE LLP
11
                                                 1900 Sixteenth Street, Suite 1400
12                                               Denver, CO 80202-5255
                                                 Telephone: 303.291.2357
13                                               Facsimile: 303.291.2457
14                                               Sarah E. Stahnke, California Bar #264838
15                                               SStahnke@perkinscoie.com
                                                 PERKINS COIE LLP
16                                               3150 Porter Drive
                                                 Palo Alto, CA 94304-1212
17                                               Telephone: 650.838.4489
                                                 Facsimile: 650.838.4350
18

19                                               ATTORNEYS FOR NON-PARTY
                                                 BROADCOM CORPORATION
20

21

22

23

24

25

26

27

28

     NON-PARTY BROADCOM’S MOTION TO SEAL           -8-                       5:17-CV-00220-LHK-NMC
           Case 5:17-cv-00220-LHK Document 1120 Filed 01/04/19 Page 10 of 10



 1                                       PROOF OF SERVICE

 2          I, Kate Smith, declare:

 3          I am a citizen of the United States and employed in Santa Clara County, California. I am

 4 over the age of eighteen years and not a party to the within-entitled action. My business address

 5 is 3150 Porter Drive, Palo Alto, California 94304-1212.

 6          On January 4, 2019, I served a true and correct unredacted copies of the Declaration of

 7 Patrick Henderson and Exhibits A and B to Non-Party Broadcom’s Motion to Seal by

 8 electronically mailing it to the following addresses:

 9   Kenneth Hugh Merber                              kmerber@ftc.gov
     Federal Trade Commission
10   600 Pennsylvania Avenue, N.W.
     Washington, DC 20580
11
     202-326-3551
12   Fax: 202-326-3496

13   Counsel for Plaintiff
     Federal Trade Commission
14
     Geoffrey Holtz                                   gholtz@morganlewis.com
15
     Morgan Lewis & Brockius LLP
16   101 Park Avenue
     New York, NY 10178-0061
17
     Counsel for Defendant
18   Qualcomm Incorporated
19

20          I declare under penalty of perjury under the laws of the United States of America that the

21 above is true and correct.

22          Executed on January 4, 2019, at Palo Alto, California.

23

24
                                                 /s/ Kate Smith
25                                               Kate Smith

26

27

28

     NON-PARTY BROADCOM’S MOTION TO SEAL            -9-                        5:17-CV-00220-LHK-NMC
